Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a first contact layer comprising a metal, a first hard mask structure comprising a dielectric arranged directly over the first contact layer and between portions of the first spacer and a first liner arranged directly between a sidewall of the first hard mask and a sidewall of the first spacer.
Regarding claim 8, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a contact layer comprising a metal, a first hard mask structure arranged directly over the first contact layer and between portions of the first spacer and a liner comprising a dielectric arranged directly between a sidewall of the first hard mask and a sidewall of the first spacer.
Regarding claim 21, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a contact layer comprising a metal, a liner layer comprising a dielectric arranged on inner sidewalls of the spacer and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816